Citation Nr: 0941199	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-19 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear 
sensorineural hearing loss.

2.  Entitlement to service connection for chronic bronchitis 
also claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for mechanical low back 
strain.

4.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1960 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Veteran had a hearing before the RO in August 2007 with 
respect to his hearing loss, bronchitis and PTSD issues, and 
the transcript is currently of record. The Veteran had also 
requested a RO hearing with respect to his low back claim and 
a Board hearing with respect to all claims.  These hearing 
requests, however, were withdrawn by the Veteran in October 
2007 and August 2008 statements respectively.

The Board notes the Veteran previously submitted claims with 
respect to his low back and bronchitis in December 1968, 
shortly after separation from the military.  The Veteran 
later indicated in a February 1969 letter that the claims 
were not meant for compensation purposes, but rather to have 
on record that he left the military with those problems.  It 
does not appear the RO, at that time, actually adjudicated 
the claims on the merits.  Accordingly, the Board finds the 
low back and bronchitis claims on appeal here need not be 
"reopened" because the RO never issued a final adjudication 
and the Veteran made clear the claims were not meant for 
compensation purposes.  See 38 U.S.C.A. §§ 5108, 7105 
(indicating that when the RO disallows a claim, the claim may 
not thereafter be reopened and allowed and a claim based on 
the same factual basis may not be considered unless new and 
material evidence is presented or secured); see also 38 
C.F.R. § 3.156(a) (defining "new and material evidence"). 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, 
the Veteran's right ear sensorineural hearing loss is likely 
due to noise trauma incurred during the Veteran's military 
service. 

2.  There is no causal link between the Veteran's rare 
episodes of bronchitis and any remote incident of service.

3.  There is no causal link between his current low back 
disability and any remote incident of service.

4.  The Veteran does not currently have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The Veteran's right ear sensorineural hearing loss was 
incurred in active service and service connection, therefore, 
is warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 and 3.385 (2009).

2.  A chronic respiratory disease, to include bronchitis, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112 and 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2009).

3.  The Veteran's mechanical low back strain was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110 and 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  The Veteran's alleged PTSD was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112 and 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303 and 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in January 2006, March 2006 and September 
2006.  Those letters advised the Veteran of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The March and September 
2006 letters also told the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain 
opinions as to whether his hearing loss, bronchitis, and low 
back disabilities can be directly attributed to service.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed bronchitis and low back conditions may be associated 
with the Veteran's military service.  This is discussed in 
more detail below.  

With respect to the Veteran's PTSD claim, the RO attempted to 
provide the Veteran with a VA examination on two occasions.  
The Veteran repeatedly instructed the VA, in June 2008 and 
July 2008, that he did not wish to report for a VA 
examination and did not feel the examination would assist his 
claim.  The RO specifically explained to the Veteran that a 
PTSD exam is needed in making a decision on his PTSD claim 
and again asked if he was willing to report for an 
examination.  The Veteran again advised the VA in July 2008 
that he was not willing to report for a PTSD exam.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist is not a one-way street. 
If a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Given the RO's actions and the Veteran's choice 
not to submit to a VA examination, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.  Id.; see also 38 C.F.R. § 3.655(b).  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss or arthritis may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's right ear 
hearing loss and arthritis of the lumbar spine is decades 
after service. 

A "presumption" also exists under the laws and regulations 
pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e). That is, a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  A veteran is presumed 
to have been exposed to herbicides if he or she served in 
Vietnam between January 9, 1962, and May 7, 1975, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. See 38 
U.S.C.A. § 1116(f) (West 2002).  In this case, there is 
affirmative evidence that the Veteran served in Vietnam 
within that time period and thus was presumptively exposed to 
herbicides. 

The only condition included on the list of diseases 
associated with Agent Orange exposure that is arguably 
applicable here, however, is respiratory cancers.  See 38 
C.F.R. § 3.309(e).  As will be explained below, however, the 
Veteran does not have a current diagnosis of respiratory 
cancer and, therefore, the presumption is inapplicable.  

Rather, in this case, the Veteran has a current diagnosis of 
rare episodes of bronchitis, which is not included on the 
list of diseases associated with Agent Orange exposure.  See 
38 C.F.R. § 3.309(e).

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's allegations are detailed more specifically 
under each claim below, but in general the Board notes that 
the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

Right Ear Hearing Loss

The Veteran alleges he has bilateral hearing loss due to 
noise exposure incurred during active duty working as an 
aircraft and jet mechanic.  The Veteran is currently service-
connected for hearing loss in the left ear.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

That is, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's DD-214 confirms the Veteran served in the 
military as an aircraft/jet mechanic and, therefore, the 
Board will concede the Veteran was likely exposes to acoustic 
trauma in the military.  The service treatment records, 
moreover, confirm the Veteran incurred high frequency hearing 
loss of the left ear while in the military.  Again, the 
Veteran is already service-connected for left ear hearing 
loss.  With respect to the right ear, service treatment 
records are silent as to any specific complaints, treatments 
or diagnoses of right ear hearing loss.  The Veteran's 
periodic and separation examinations, however, show the 
Veteran's right ear, similar to his left ear, did incur some 
decreased amount of hearing acuity during his military 
service.  The decreased hearing acuity in the right ear did 
not amount to "hearing loss" as defined in the regulations, 
but the Board finds noteworthy audiometric findings from 
December 1965, April 1967, February 1968 and April 1968 
showed a worsening of right ear hearing, especially at high 
frequencies, compared to his October 1960 entrance 
examination audiometric results. Despite the noise trauma and 
the decreased hearing acuity levels, however, the Veteran's 
service treatment records do not indicate any medical 
findings consistent with chronic right ear hearing loss as 
defined under the regulations.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  

Again, the Board notes the Veteran's separation examination 
is indicative of some decreased hearing acuity.  In the 
absence of a showing of hearing loss disability pursuant to 
38 C.F.R. § 3.385 within the presumptive time period, 
however, the Veteran must still establish the necessary 
elements to demonstrate a direct service connection.  As the 
Hensley court noted, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of [38 U.S.C.] section 1110 would be 
satisfied."  Hensley, 5 Vet. App. at 160 (internal 
quotations omitted).  

The crucial inquiry, then, is whether the Veteran's current 
right ear hearing loss is related to his in-service noise 
exposure or any other remote incident in service. Resolving 
all reasonable doubt in the Veteran's favor, the Board 
concludes it is.

After service, despite the Veteran's contention that he 
suffered with hearing loss since 1968, there is no medical 
evidence of hearing loss until March 2006, nearly four 
decades after service.  Prior to that time, the Board finds 
noteworthy that the Veteran did inform the VA of problems 
with bronchitis, hay fever and low back pain as early as 
December 1968, shortly after separation from the military.  
The Veteran did not, however, indicate any hearing problems.  
The Veteran also filled out a tinnitus questionnaire in 
November 2005 indicating problems with constant ringing since 
the military, but again, did not note any hearing loss 
problems.

The Veteran, in support of his claim, submitted a private 
audiological report dated March 2006.  At that time, the 
private audiologist diagnosed the Veteran with high frequency 
sensorineural hearing loss, bilaterally.  The Veteran's 
private audiologist also opined as follows:

From your history of being exposed to the noise of 
jet aircraft while serving in the military from 
the early through late 1960s, it is quite likely 
that this was the beginning of your hearing loss 
and tinnitus.

It does not appear the private audiologist reviewed any 
objective military or medical records at that time, nor was 
any of the Veteran's post-service noise trauma referenced.  
Significantly, the claims folder contains evidence that the 
Veteran enjoys hunting, a hobby he continued after his 
military service. 

The Veteran was afforded a VA examination in May 2006 where 
the examiner similarly diagnosed the Veteran with high 
frequency hearing loss in both ears.  Within the report, the 
examiner noted the Veteran's military exposure to jet 
aircraft noise as a mechanic.  The examiner also noted the 
Veteran's denial of any post-service noise trauma (although 
contrary to the record indicating the Veteran hunts).  In 
regard to etiology, the examiner found it likely the left ear 
hearing loss was caused by in-service noise exposure, but not 
the right ear.  Specifically, the examiner opined as follows:

It is not likely that the hearing loss in the 
right ear is due to military noise exposure.  
Review of the medical records shows that a high 
frequency hearing loss developed in the left ear, 
over the course of military service.  Hearing was 
normal in the right ear at separation.  Civilian 
noise and presbycusis are likely contributory 
factors.

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the Veteran's 
service treatment records and the private March 2006 
audiologist's report.  On the other hand, the examiner did 
not reconcile the fact that the Veteran's right ear hearing 
acuity slightly decreased on separation from the military, 
even though it did not reach the criteria for rateable 
hearing loss.  See Hensley, 5 Vet. App. at 160.  

The Veteran's private audiologist again submitted hearing 
acuity results and an opinion in August 2007.  The private 
audiologist again diagnosed the Veteran with high frequency 
sensorineural hearing loss bilaterally.  This time, however, 
the private audiologist noted he did have an opportunity to 
review "some" of the Veteran's service records and again 
opined the Veteran's hearing loss and tinnitus "quite 
likely" began during his military service.

Again, it does not appear the private audiologist reviewed 
all of the Veteran's pertinent medical history or took into 
account the Veteran's post-service noise exposure, to include 
hunting.  

On the other hand, the May 2006 VA examination is also flawed 
in that the examiner did not reconcile the slight loss of 
hearing acuity in the right ear evident in the Veteran's 
service treatment records. 

Accordingly, the Board concludes the medical evidence is, at 
the very least, in relative equipoise.  As such, the Veteran 
is entitled to the benefit of the doubt and the Board 
concludes entitlement to service connection for sensorineural 
hearing loss of the right ear is warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bronchitis and Low Back

Here, the Veteran alleges he has chronic, recurrent 
bronchitis and low back disabilities due to his military 
service.  Specifically, the Veteran indicates he incurred 
bronchitis for the first time in the military and suffers 
from chronic, recurrent episodes ever since that time.  
Similarly, the Veteran alleges he injured his back in the 
military and it has deteriorated ever since that time.

The Board finds noteworthy that the Veteran is already 
service-connected for allergic rhinitis.  The Veteran has not 
alleged that there is a relationship between his allergic 
rhinitis and his bronchitis and there is no evidence to 
suggest such.  Rather, the Veteran alleges his chronic, 
recurrent bronchitis is a result of inhaling herbicides in 
Vietnam.  There is a presumption of service connection for 
certain diseases and disabilities associated with herbicide 
exposure available for Veteran who served in the country of 
Vietnam during the Vietnam War Era.  As indicated above, 
however, the presumption is inapplicable here because 
bronchitis is not a disease medically associated with 
herbicide or Agent Orange exposure.  See 38 C.F.R. § 
3.309(e).  

Accordingly, the crucial inquiry is whether the Veteran's 
bronchitis or low back disability can be directly linked to 
any remote incident of service, to include herbicide 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994) (the regulation does not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation).  The Board concludes they cannot.

The Veteran's service treatment records confirm the Veteran 
was treated for one acute episode of bronchitis in May 1968 
and for a low back injury in January 1968.  In January 1968, 
the Veteran complained of hurting his back while lifting a 
tool box and was treated for lumbosacral strain. In May 1968, 
the Veteran complained of chest congestion and was ultimately 
diagnosed with bronchitis in June 1968 of either allergic or 
viral origin.  Other than those two incidents, the Veteran 
also complained of allergies/hay fever during his military 
service.  The Veteran was treated for an abrasion to his back 
in May 1968 and, in August 1966 had a benign growth on his 
back removed.  The Veteran's April 1968 separation 
examination noted the Veteran's seasonal mild hay fever, but 
otherwise did not note any abnormalities of the respiratory 
system or low back.  The Veteran's treatment for bronchitis 
in May 1968 and low back strain in January 1968 appear from 
the service treatment records to be acute and transitory.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  

After service, as noted in the introduction, the Veteran 
initiated a claim for bronchitis and a low back disability in 
December 1968, shortly after discharge.  Shortly thereafter, 
in February 1969, the Veteran explained he was not looking 
for compensation for these conditions.  Specifically, the 
Veteran explained, "I have no trouble at the present time.  
I had trouble in the service and was told to put it down on 
paper in case I should have problems in future years."  

VA and private treatment records are silent as to any 
complaints, treatment or diagnoses of a low back disability 
until May 1989.  At that time, the Veteran sought surgical 
treatment, specifically a laminectomy, for his low back after 
a hunting trip in February 1989.  The surgical report 
significantly indicates the Veteran denied any history of 
back problems prior to the February 1989 hunting trip.  While 
it is unclear whether he suffered a specific injury during 
his hunting trip, the Veteran clearly indicates to his doctor 
that this was the onset of low back pain, over two decades 
after service.  Thereafter, a private x-ray dated March 2006 
indicates the Veteran currently has degenerative disc disease 
(DDD) of the lumbar spine, mild facet arthrosis and Bastrop's 
disease.  The x-ray report, however, does not indicate any 
opinion with regard to rationale.

With regard to bronchitis, the Board notes the Veteran's VA 
and private treatment records are silent as to any 
complaints, treatment or diagnoses of bronchitis 
specifically.  While the Veteran complains periodically of 
chest congestion, cough or sore throat, these complaints have 
been associated with the Veteran's sinusitis or allergic 
rhinitis.  A May 2005 VA chest x-ray, most recently, found no 
evidence of respiratory disease.

In light of the in-service treatments, however, the Veteran 
was afforded VA examinations for his bronchitis and low back 
disability in May 2006.  At that time, the Veteran did have a 
cough, but the examiner did not diagnose current bronchitis.  
Rather, the Veteran reported he suffers from bronchitis once 
every two to three years ever since the acute episode in the 
military.  The examiner "diagnosed" the Veteran with "rare 
episodes of bronchitis" opining as follows:

[The Veteran] did have bronchitis documented in 
his military records, and even though he has one 
episode every two to three years, this is 
certainly no more severe than would be seen in the 
general population concerning the frequency of 
bronchitis episodes.  Therefore, it does not 
appear likely that his bronchitis episode while on 
active duty has caused recurrent bronchitis 
episodes over time....

Similarly, the examiner diagnosed the Veteran with mechanical 
low back strain opining as follows:

Concerning his back, there was only one entry in 
the 1960s concerning back pain while lifting some 
tools, and the record is silent until 1989 when he 
injured his back while hunting.  Even though he 
mentions having intermittent back pain since the 
original injury, it appears less likely that his 
current back pain is specifically due to military 
service because there was a specific injury for 
which he underwent a laminectomy.

The Board finds the examiner's opinions compelling.  It is 
based on a thorough examination and a complete review of the 
claims folder.  Also compelling, no medical professional has 
ever linked any current respiratory disease or low back 
disability to any incident of service.

The Board has considered the Veteran's statements that he 
suffered with intermittent back pain and bronchitis ever 
since his military service.  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is credible and ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).   In other 
words, even accepting the Veteran's allegations, no medical 
professional has ever linked his bronchitis or low back 
disability to any remote incident of service. 

The Veteran himself, however, denied any problems with 
bronchitis or back pain in 1969, shortly after discharge.  
The medical records are silent for any such complaints until 
1989, when the Veteran sought treatment for his back after a 
post-service hunting injury.  Similarly, although the VA 
treatment records indicate occasional complaints of cough, 
chest congestion or sore throat, there is no record of the 
Veteran being treated specifically for bronchitis since his 
military service.  To the extent the Veteran has a current 
chronic disability of bronchitis, there is no medical 
evidence linking the chronic disability to his in-service 
treatment for bronchitis, herbicide exposure, or any other 
incident of his military service.  Indeed, there is medical 
evidence to the contrary.

For these reasons, the Board concludes service connection for 
bronchitis and mechanical low back strain must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

PTSD

Here, the Veteran claims he suffers from PTSD due to his 
service in Vietnam.  Specifically, the Veteran indicates he 
was stationed at Da Nang Airbase in Vietnam from February 
1966 to February 1967 and during the year was attacked many 
times by hostile forces.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV)). 

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of any psychiatric 
condition.  Personnel records confirm the Veteran's presence 
in Da Nang for that time period and the Veteran won, among 
other awards, an Air Force Commendation Medal for his service 
at the Da Nang Air Base in Vietnam from February 1966 to 
January 1967.  The award does not detail any specific hostile 
attacks.  VA was able to confirm at least one hostile attack 
in Da Nang on January 25, 1966.  Although the Veteran was in 
Vietnam at that time, it does not appear he was stationed in 
Da Nang specifically until February 1966.  

In this case, however, whether the Veteran was present during 
a hostile attack in Vietnam need not be determined here 
because the Veteran has never been diagnosed with PTSD.  That 
is, after service, the Veteran's VA and private treatment 
records are completely silent as to a diagnosis of PTSD.  In 
May 2007, the Veteran was afforded a VA PTSD screening, which 
returned negative. 

In light of the conflicting evidence surrounding the 
Veteran's in-service stressors, the RO attempted to schedule 
the Veteran for a psychiatric examination in June 2008.  The 
Veteran cancelled the examination indicating he did not wish 
to appear for such an examination.  The RO again contacted 
the Veteran in July 2008 explaining an examination was 
necessary to fully adjudicate the claim, the Veteran again 
indicated he did not want an examination and felt it would 
not assist his claim.

Without such evidence, the Board must conclude that the 
Veteran does not currently have a diagnosis of PTSD.  The VA 
has a duty to assist the Veteran with the development of his 
claim.  This duty, however, does not negate the Veteran's 
ultimate responsibility to assure that the VA receives all 
the information and evidence needed to substantiate his 
claim.  The RO attempted on two occasions to afford the 
Veteran an examination.  The Veteran specifically refused to 
appear for an examination.  The remaining medical evidence, 
regrettably, does not indicate the Veteran currently has a 
diagnosis of PTSD.  Indeed, there is at least one PTSD 
screening of record dated May 2007 indicating the Veteran 
does not have PTSD.  Although the Board sympathizes with the 
Veteran's frustrations with the claims process, it is 
ultimately the Veteran's responsibility to substantiate his 
allegations.  

Accordingly, the claim is denied as the preponderance of the 
evidence is against a finding that the Veteran currently has 
PTSD.  Service connection first and foremost requires medical 
evidence of a current disability.  See Hickson, 12 Vet. App. 
at 253.  Without such evidence, the claim must be denied.  
There is no benefit of the doubt that could be resolved in 
favor of the Veteran.  


ORDER

Entitlement to service connection for right ear sensorineural 
hearing loss is granted.

Entitlement to service connection for chronic bronchitis, 
also claimed as secondary to herbicide exposure, is denied.

Entitlement to service connection for mechanical low back 
strain is denied.

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD) is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


